NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3865-19

SAHDIEKHAN JOHNSON,

           Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                    Submitted May 5, 2021 – Decided May 27, 2021

                    Before Judges Sumners and Mitterhoff.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Sahdiekhan Johnson, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Jane C. Schuster, Assistant Attorney
                    General, of counsel; Tasha M. Bradt, Deputy Attorney
                    General, on the brief).

PER CURIAM
      Appellant Sahdiekhan Johnson, formerly incarcerated at Northern State

Prison, appeals from a final decision of the New Jersey Department of

Corrections (NJDOC), which found that he committed prohibited act *.005,

threatening another with bodily harm or with an offense against his or her person

or property, in violation of N.J.A.C. 10A:4-4.1(a)(2)(ii). We affirm.

      We discern the following facts from the record. At approximately 7 p.m.

on April 25, 2020, a corrections officer instructed appellant to put on his face

mask and stop moving from door to door without a mask. Appellant responded

that "he ain't doing shit." The corrections officer again instructed appellant to

put on his mask, or "lock in." Appellant then ran down the stairs towards the

corrections officer in an "aggressive manner." The corrections officer deployed

pepper spray and called for assistance.

      Responding officers decontaminated appellant of the pepper spray, but he

continued to resist their attempts to subdue him.      The corrections officers

maneuvered appellant to the ground to "gain compliance." While on the ground,

appellant bit one of the corrections officers. Appellant was taken to the medical

unit where he was evaluated and cleared.

      Appellant was charged with prohibited act *.803/*.002, attempting to

assault another person, in violation of N.J.A.C. 10A:4-4.1(a)(1)(ii) and (xiv).


                                                                           A-3865-19
                                          2
On April 27, 2020, appellant received written notice of the disciplinary charge.

A disciplinary hearing was conducted on May 6, 2020. During that hearing, the

disciplinary hearing officer amended the charge to *.005, threatening another

with bodily harm or with any offense against his or her person or his or her

property. Appellant entered a plea of not guilty and requested the assistance of

counsel substitute, which was granted.

      At the conclusion of the hearing, appellant was found guilty of prohibited

act *.005.   The disciplinary hearing officer concluded that the evidence,

including video footage, showed appellant's behavior was threatening which

ultimately necessitated the use of pepper spray. Appellant was sanctioned to

100 days' administrative segregation, thirty days' loss of recreation privileges,

and thirty days' loss of canteen privileges. Appellant administratively appealed

that decision. On May 19, 2020, the facility's assistant superintendent upheld

the finding of guilt and sanctions imposed.

      On appeal, appellant raises the following arguments for our consideration:

             POINT I

             THE CHARGES DO NOT JUSTIFY A FINDING OF
             GUILTY.

             POINT II



                                                                           A-3865-19
                                         3
            THE ADMINISTRATIVE APPEAL SHOULD HAVE
            BEEN GRANTED.

      The scope of our review of a final decision of an administrative agency is

"severely limited." George Harms Constr. Co. v. N.J. Tpk. Auth., 137 N.J. 8,

27 (1994) (citing Gloucester Cnty. Welfare Bd. v. N.J. Civ. Serv. Comm'n, 93

N.J. 384, 390 (1983)).     In an appeal from a final decision in a prisoner

disciplinary matter, we consider whether there is substantial evidence in the

record to support the decision that the inmate committed the prohibited act.

Blanchard v. N.J. Dep't of Corr., 461 N.J. Super. 231, 237-38 (App. Div. 2019)

(citing Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)); see also

N.J.A.C. 10A:4-9.15(a). We also must consider whether, in making its decision,

the NJDOC followed the departmental regulations governing disciplinary

proceedings, which were adopted to afford inmates procedural due process. See

McDonald v. Pinchak, 139 N.J. 188, 194-98 (1995); Jacobs v. Stephens, 139

N.J. 212, 217-22 (1995).

      Because disciplinary proceedings are not criminal prosecutions, prisoners

are entitled to only certain limited protections, rather than the "full panoply of

rights" afforded to criminal defendants. Jenkins v. Fauver, 108 N.J. 239, 248-

49 (1987) (quoting Wolff v. McDonnell, 418 U.S. 539, 556 (1974)); Avant v.

Clifford, 67 N.J. 496, 522 (1975). Those limited protections include an inmate's

                                                                            A-3865-19
                                        4
entitlement to written notice of the charges at least twenty-four hours prior to

the hearing, N.J.A.C. 10A:4-9.2, a right to a fair tribunal, N.J.A.C. 10A:4-9.15,

a limited right to call witnesses and present documentary evidence, N.J.A.C.

10A:4-9.13, a limited right to confront and cross-examine adverse witnesses,

N.J.A.C. 10A:4-9.14, a right to a written statement of the evidence relied upon

and the reasons for the sanctions imposed, N.J.A.C. 10A:4-9.24, and, in certain

circumstances, the assistance of counsel-substitute, N.J.A.C. 10A:4-9.12. These

limited rights "strike the proper balance between the security concerns of the

prison, the need for swift and fair discipline, and the due-process rights of the

inmates." Williams v. Dep't of Corr., 330 N.J. Super. 197, 203 (App. Div. 2000)

(citing McDonald, 139 N.J. at 202).

      Having carefully reviewed the record, we are satisfied that the NJDOC's

finding that appellant committed prohibited act *.005 was supported by

substantial evidence. The record also reveals that appellant was afforded all the

limited due process protections to which he was entitled.

      Affirmed.




                                                                           A-3865-19
                                       5